Citation Nr: 0027163	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  94-23 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a left 
knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence with which to 
reopen the veteran's claim for service connection for a left 
knee disability.  The veteran responded with an April 1993 
notice of disagreement, and this appeal was initiated.  He 
was sent a February 1994 statement of the case, and responded 
with a March 1994 VA Form 9 substantive appeal, perfecting 
his appeal.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In his March 1994 VA Form 9, the veteran requested a personal 
hearing at the RO before a member of the Board.  38 C.F.R. 
§ 20.703 (1999).  In a September 2000 written statement, he 
reiterated his request for a personal hearing at the RO 
before a Board member.  This appeal must thus be remanded for 
that purpose.  


In light of the above, this case is REMANDED for the 
following development:  

The RO should schedule the appellant for 
a hearing at the RO before a traveling 
member of the Board.  The appellant 
should be afforded timely notice thereof. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



